Per Curiam.
The word “ maliciously,” in the first count, may pass as an equivalent for the word “ wilfully;” but the words “ barrack, rick, or stack, of hay, grain, or bark,” ás much import a barrack of hay or grain, as they do a rick or stack of hay of grain. They were used elliptically in the context, to avoid repetition. The statute is an amplification of the act of 1767, under a mitigated punishment; and it is to be remarked, that it was not indictable on that act, though it is so now, to- burn a barn, “ unless it had hay or corn therein.” It is not credible, therefore, that the legislature did not formerly extend as much protection to a barn as they subse- ’ quently intended to extend to a barrack, which, in Pennsylvania, is an erection of upright posts supporting a sliding roof, usually of thatch; for of all the buildings on a farm, it is the cheapest, and *430that which, independently of the property housed by it, offers the least incitement lo malicious mischief. It is not generally, if at all, used by the tanner to cover his bark ; but containing that material, its contents would be within the words of the statute, and the protection intended to be given by it.
The second count is for feloniously burning a stable, which is undoubtedly a subject of the statutory offence, independent of its contents; but as it does not conclude against the form of the statute, and there is no such felony at thé common law, there is no count in the indictment on which the judgment can be rested.
Judgment reversed.